MEMORANDUM **
Edgar Quiambao appeals from the 15-month sentence imposed following his guilty-plea conviction for bank fraud, in violation of 18 U.S.C. § 1344. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
*474Quiambao contends that the district court plainly erred by imposing an above-Guidelines range sentence without providing reasonable notice of its intent to do so. Quiambao’s contention fails as the district court did not plainly err in failing to provide notice before imposing the sentence. Sec Irizarry v. United States, — U.S. -, 128 S.Ct. 2198, 2202-04, 171 L.Ed.2d 28 (2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.